Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3-5, 7, 8, 10, 11, 13-15 and 17-18, and newly added claims 19-22 have been considered but are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10, 11, 13-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cornell (US 20170171267 A1) in view of Zhang (CN 108156148 A).
	Regarding claim 1, Cornell teaches a method for distributing interaction data, comprising: 
	receiving interaction data from at least one client among a plurality of clients (receiving user responses participating in a live broadcast of event), wherein the interaction data is generated by the at least one client upon receiving user interaction information via a live broadcast display interface of the at least one client (e.g., 300, 320 and 330 – see FIGs. 3A-3C), at least one interaction response corresponding to the interaction data is generated and displayed by the at least one client, and the interaction data comprise information indicative of a type of user interaction and information indicative of an amount of user interaction in each type of user interaction (user responses associated with approval levels such as emotional feedback 
	determining a maximum amount of user interaction to be distributed to each of the plurality of clients within a predetermined period of time based on a time for processing the interaction data by the at least one client, wherein the time for processing the interaction data is associated with generating and displaying the at least one interaction response by the at least one client (the aggregate response module determines a maximum amount of user response, e.g., a total count of responses, at an approval level received from one or more users participating in the event within a predetermined time interval. When multiple responses of a particular user at an approval level are generated within a predetermined time interval, only one response of the user can be counted for distributing as the total count of response from the particular user to one or more clients – see 0051 and 0053); and
	distributing data to each of the plurality of clients, wherein at least one matched interaction response is generated and displayed by other clients than the at least one client based on the data (sending data as shown in FIGs. 3A-3B comprised at least groups of bars in the spectrum 302 and 322 reflecting responses of users at each approval levels generated and displayed by one or more clients. See FIGs. 3A-3B).
	Cornell lacks to teach the feature of the data corresponding to a number of user interaction that is not greater than the maximum amount of user interaction. However, Zhang teaches determining similarity in to-be displayed multimedia interactive information corresponding to the comments from a user and the similarity in the to-be-displayed multimedia interactive information is aggregated according to an aggregation rule to form aggregated comment information, and sending the aggregated comment information to one or more clients so that the occurrence of repeated comments is reduced, and therefore the amount of the aggregated comment information is not greater than amount of all comments from the user. Thus, the data to be sent to one or more clients corresponding to a number of user interaction 
	Regarding claim 3, Cornell in combination with Zhang teaches aggregating the interaction data to obtain aggregated data; and selecting the data for distributing to each of the plurality of clients from the aggregated data (see Cornell: FIGs. 3A-3C and 0055-0059; Zhang: abstract and FIG. 1).
 	Regarding claim 4, Cornell in combination with Zhang teaches that wherein the selecting the data for distributing to each of the plurality of client from the aggregated data further comprises scaling each type of user interaction in the aggregated data in proportion (for instance, the group of bars associated with each approval level can extend in in proportion to an aggregate count of user responses. See Cornell: 0027 and 0044; Zhang: abstract and FIG. 1).
 	Regarding claim 5, Cornell in combination with Zhang teaches that wherein the selecting the data for distributing to each of the plurality of clients from the aggregated data further comprisesPage 3 of 12 4825-3888-7643.1DOCKET NO.: 117686.000008PATENTApplication No.: 17/015,197Office Action Dated: November 30, 2020randomly selecting the data from the aggregated data based on determining that the number of user interaction in the data is not greater than the maximum amount of user interaction (intermittently having user selected interactive data from the aggregated user responses when user inputs gestures applied to array of element  that corresponds to various approval levels in association with the count of user responses is not greater than total count of user responses from a particular user. See Cornell: 0051 and FIGs. 3A-3C; See Zhang: abstract and FIG. 1).
	Regarding claim 7, Cornell in combination with Zhang teaches receiving the interaction data from the at least one client per a preset interval, wherein the interaction data were cached by the at least one client (see Cornell: 0029, 0048, and 0086; Zhang: abstract and FIG. 1).

	Regarding claim 10, see rejection of claim 1.
	Regarding claim 11, see rejection of claim 1.
	Regarding claim 13, see rejection of claim 3.
	Regarding claim 14, see rejection of claim 4.
 	Regarding claim 15, see rejection of claim 5.
	Regarding claim 17, see rejection of claim 7.
	Regarding claim 18, see rejection of claim 8.
	Regarding claim 19, Cornell in combination with Zhang teaches that wherein there are a plurality of types of user interaction performed by a user via the live broadcast display interface, and the live broadcast display interface comprises a plurality of control elements corresponding to the plurality of types of user interaction (emotional feedbacks of user, comments and/or “likes” from at least one user participating in the live broadcast of event via display interface – see Cornell: FIGs. 3A-3C and Zhang: abstract and FIG. 1).
	Regarding claim 20, Cornell in combination with Zhang teaches that wherein the interaction data is cached by the at least one client, and the amount of user interaction in each type of user interaction is increased by one based on determining that a same type of user interaction has already been included in a cache area of the at least one client (the combination of Cornell teaches counting and storing the user responses in the storage, and determining similarity in to-be displayed multimedia interactive information corresponding to the comments 
	Regarding claim 21, Cornell in combination with Zhang teaches that wherein the at least one interaction response generated and displayed by the at least one client corresponds to the at least one matched interaction response generated and displayed by other clients (e.g., groups of bars in the spectrum 302 and 322 reflect responses of users at each approval levels generated and displayed by one or more clients. See Cornell: FIGs. 3A-3B and Zhang: abstract and FIG. 1).
	Regarding claim 22, see rejection of claim 19.
Allowable Subject Matter
Claim 2, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGOC K VU/Primary Examiner, Art Unit 2421